 



Exhibit 10.1
Confidential Communication to: «First_name» «Last_name»
As we finish a very successful fiscal year and begin another, I would like to
take a moment to congratulate you and to thank you for your performance and
commitment to our team goals both in the past and looking forward. You play an
important role in the present and future performance of our Company.
One of the priorities of our management compensation program is to provide you
with the opportunity to share in the long-term success of Air Products. As a
result of your performance during the past year, I am pleased to present your
2008 stock awards under the Company’s Long-Term Incentive Plan.
As in the past, our long-term incentive awards recognize your contributions to
the business, align individual goals and performance with shareholder interests
and the longer-term Company focus, and provide you with a competitive pay
opportunity. Your 2008 awards include:

•   A Nonstatutory Stock Option to purchase «Stock_Option» shares of Common
Stock at a purchase price of $98.85 per share, which is the 1 October 2007
closing sale price of a share of Common Stock; and

•   An award of «RSU» 4-Year Restricted Shares of Company Common Stock issued to
you as of 2 October 2007; and

•   «Perf_Share» Deferred Stock Units with a three year performance period, each
Unit (a “Performance Share”) being equivalent in value to one share of common
Stock. Please note the final version of the performance share payout schedule
will be sent to you in a separate communication. The schedule will display how
the growth and return measures will define payout opportunities.

We are committed to offering long-term incentive awards for our employees who
contribute to our success — both now and in the future. Thank you again for your
dedication and on-going contributions to Air Products.
Your 2008 Awards are subject to and contingent upon your agreement to the
attached conditions described in Exhibit I. Please read these conditions
carefully particularly those dealing with “Prohibited Activity” in Paragraph 17.
This letter, together with its Exhibit, constitutes the agreement governing your
2008 Awards (this “Awards Agreement”). Your 2008 Awards are also at all times
subject to the applicable provisions of the Long-Term Incentive Plan (the
“Plan”) and to any determinations made by the Management Development and
Compensation Committee of the Board of Directors (or its delegate) with respect
to your 2008 Awards as contemplated or permitted by the Plan or the Conditions.
In addition, the Committee has established a one-year holding period for a
portion of your Nonstatutory

 



--------------------------------------------------------------------------------



 



Stock Option. You are expected to hold, for one year, 50% of the net shares
(after taxes and commissions) that you receive upon an exercise of the Stock
Option.
Neither your 2008 Awards, this Awards Agreement or the Plan constitute a
contract of employment, nor do they guarantee your continued employment for any
period required for all or any of your 2008 Awards to vest or become
exercisable, or to be earned or paid out. Except as otherwise indicated all
capitalized words used in this Awards Agreement have the meanings described in
the Plan.
WITNESSETH the due execution of this Awards Agreement at Allentown, Pennsylvania
effective as of the 1st day of October 2007 intending to be legally bound
hereby.

            AIR PRODUCTS AND CHEMICALS, INC.
      By:           John E. McGlade             

Exhibit

 



--------------------------------------------------------------------------------



 



EXHIBIT I
AIR PRODUCTS AND CHEMICALS, INC. (the “Company”)
LONG-TERM INCENTIVE PLAN
FY2008 AWARD AGREEMENT

1.   As described in the foregoing grant letter, you are hereby granted FY2007
Awards consisting of Stock Options (“Options”), Restricted Shares of Company
Common Stock (“Restricted Shares”), and Deferred Stock Units to be called
“Performance Shares” under the Air Products and Chemicals, Inc. Long-Term
Incentive Plan (the “Plan”). The Options are “Nonstatutory Stock Options” as
described in Section 6 of the Plan. The Restricted Shares are described in
Section 8 of the Plan. The Deferred Stock Units are described in Section 9 of
the Plan. The Management Development and Compensation Committee of the Company’s
Board of Directors has approved these Awards subject to the applicable
provisions of the Plan and the terms of this Agreement, and contingent upon your
execution of this Agreement. Except as noted herein, all capitalized terms used
in this Agreement have the meaning ascribed to them in the Plan. A copy of the
Plan is available from the Corporate Secretary’s Office of the Company, 7201
Hamilton Boulevard, Allentown, PA 18195-1501.

2.   Each Option entitles you to purchase one share of Company Common Stock
(“Share”) at a purchase price of $98.85 (the “Grant Price”) as described below.
You can first purchase Shares as follows: (i) up to one-third of the Shares may
be purchased on or after 1 October 2008 and (ii) up to an additional one-third
of such Shares may be purchased on or after 1 October 2009 and 2010,
respectively. The Options are granted as of 1 October 2007 and will continue for
a period of ten (10) years from such grant date and will expire and no longer be
exercisable after 1 October 2017.

3.   You may purchase Shares covered by an Option by providing to the Company’s
agent, Fidelity Stock Plan Services, LLC (“Fidelity”), notice of exercise of the
Option in a form designated by Fidelity and the Grant Price of the Shares.
Payment of the Grant Price and applicable taxes may be made in cash or by
providing an irrevocable exercise notice coupled with irrevocable instructions
to Fidelity to simultaneously sell the Shares and deliver to the Company on the
settlement date the portion of the proceeds representing the Grant Price and any
taxes to be withheld. Payment of the Grant Price may also be made by delivery or
attestation of ownership of other Shares of Common Stock owned by you, in which
case the number of Shares acquired in the exercise will be reduced by an amount
equal in value to the amount of any taxes required to be withheld and by any
Shares attested.

4.   Your Options terminate as of the close of business on the last day of your
employment with the Company and all its Subsidiaries, unless your employment
ends due to your death, Disability or Retirement on or after 30 September 2008.
Upon your, death, Disability or Retirement on or after 30 September 2008, any

 



--------------------------------------------------------------------------------



 



    unexercisable portion of the Options will be extended for the remaining term
of the award (that is, will become exercisable) as if you have continued to be
an active employee of the Company or a Subsidiary. Notwithstanding the above, if
your employment with the Company or a Subsidiary is involuntarily terminated by
the Company on or after 30 September 2008 due to action necessitated by business
conditions, including, but not limited to, job eliminations, workforce
reductions, divestitures of facilities, assets or businesses, sale by the
Company of a Subsidiary or plant closing, your exercisable Options will not be
terminated but will continue to be exercisable in accordance with their terms
for six months following your last day of employment with the Company or a
Subsidiary.

5.   In the event of a Change in Control, the Options become exercisable on the
later of the Change in Control or the first date more than six months from
grant. In the event of any other change in the outstanding shares of the Common
Stock of the Company or the occurrence of certain other awards described in
Section 12 of the Plan, an equitable adjustment shall be made in the number or
kind of Shares or the Grant Price for Shares covered by your Options.

6.   Options are nonassignable and nontransferable except to your Designated
Beneficiary, by will or the laws of descent and distribution, or by gift to
family members or to trusts of which only family members are beneficiaries.
Transfers by gift can be made only after the Option has become exercisable and
subject to such administrative procedures and to such restrictions and
conditions as the officers of the Company shall determine to be consistent with
the purposes of the Plan and the interests of the Company and/or to be necessary
or appropriate for compliance with all applicable tax and other legal
requirements. Subject to the foregoing, you may transfer Options by gift only by
delivering to the Company at its principal offices in Allentown, Pennsylvania,
written notice of the intent to transfer the Options on forms to be provided by
the Company.

7.   The Restricted Shares shall be issued to you, contingent upon your
execution of this Agreement, as of 2 October 2007. Upon issuance of the
Restricted Shares, you shall have all the rights of a shareholder with respect
to the Restricted Shares, including the right to vote such Restricted Shares and
receive all dividends or other distributions paid with respect to the Restricted
Shares, subject to the restrictions contained in Paragraph 8 below. In the event
of any change in the outstanding shares of Common Stock of the Company or the
occurrence of certain other events described in Section 12 of the Plan, an
equitable adjustment of the number of Restricted Shares covered by this
Agreement shall be made consistent with the impact of such change or event upon
the rights of the Company’s other shareholders, and any additional Shares of
Common Stock issued to you as a result of such adjustment shall be Restricted
Shares subject to this Agreement, including, without limitation, the
restrictions contained in Paragraph 8.

8.   The “Restriction Period” with respect to the Restricted Shares shall be the
period beginning 2 October 2007 and ending on the earliest of 1 October 2011;
your death, Disability or Retirement on or after 30 September 2008, or a Change
in Control of the Company. During the Restriction Period, the Restricted Shares
may not be sold,

 



--------------------------------------------------------------------------------



 



    assigned, transferred, encumbered, or otherwise disposed of by you; provided
however, that such Restricted Shares may be used to pay the Grant Price by
attestation upon your exercise of Stock Options, with the stipulation that the
Restricted Shares attested will remain subject to the restrictions of this
Paragraph 8 and the terms of this Agreement. If your employment by the Company
and all its Subsidiaries is terminated for any reason prior to 30
September 2008, or for any reason other than death, Disability or Retirement
prior to 1 October 2011, the Restricted Shares shall be forfeited in their
entirety; provided that, in the event of a Change in Control of the Company,
your rights to the Restricted Shares shall become immediately transferable and
nonforfeitable. At the end of the Restriction Period, all nonforfeited
Restricted Shares shall become transferable and otherwise be regular Shares.

9.   At the end of the Restriction Period, and, if earlier, upon your election
to include the value of the Restricted Shares in your federal taxable income
pursuant to Internal Revenue Code Section 83(b), payment of taxes required to be
withheld by the Company must be made. When taxation occurs at the end of the
Restriction Period, applicable taxes will be withheld by reducing the number of
the Restricted Shares issued to you by an amount equal in market value to the
taxes required to be withheld. In the event you make a Section 83(b) election,
applicable taxes must be paid in cash to the Company at the time the election is
filed with the Internal Revenue Service.

10.   In the event your employment is terminated due to your death on or after
30 September 2008, the Restricted Shares shall be transferred free of
restriction, reduced by any applicable taxes, to your Designated Beneficiary or,
if none, to your legal representative.

11.   The Performance Shares granted to you are associated with a three year
performance cycle ending 30 September 2010. The final version of the performance
share payout schedule will be sent to you in a separate communication. The
schedule will display how the growth and return measures will define payout
opportunities. Subject to the forfeiture conditions contained in Paragraph 12,
each earned Performance Share will entitle you to receive, at the end of the
Deferral Period (as defined below), one Share.

12.   The Deferral Period will begin on the date of this Agreement and will end
on 1 October 2010. If your employment by the Company and all its affiliates is
terminated for any reason prior to 30 September 2008, all your Performance
Shares will be automatically forfeited in their entirety. If your employment by
the Company and all its affiliates terminates on or after 30 September 2008, but
during the Deferral Period, other than due to death, Disability or Retirement,
you will forfeit all of your Performance Shares. If your employment by the
Company and all its affiliates is terminated on or after 30 September 2008, but
during the Deferral Period, due to death, Disability or Retirement, you will
forfeit a pro-rata portion of your earned Performance Shares which portion in
each case shall be based on the number of full months you worked following 30
September 2007.

 



--------------------------------------------------------------------------------



 



13.   Performance Shares earned and not forfeited shall be paid, reduced by the
number of Shares equal in market value to any applicable taxes, as soon as
administratively practical after the end of the Deferral Period, in Shares. No
cash dividends or other amounts shall be payable with respect to the Performance
Shares during the Deferral Period. At the end of the Deferral Period, for each
earned and nonforfeited Performance Share, the Company will also pay to you a
cash payment equal to the dividends which would have been paid on a Share during
the Deferral Period (“Dividend Equivalents”), net of applicable taxes.

14.   If your employment by the Company or a Subsidiary terminates during the
Deferral Period due to death, payment in respect of earned Performance Shares
that are not forfeited and of related Dividend Equivalents shall be made, as
soon as practical after the Deferral Period, to your Designated Beneficiary or,
if none, your legal representative, net of applicable taxes.

15.   In the event of any change in the outstanding Shares of Common Stock of
the Company or the occurrence of certain other events as described in Section 12
of the Plan, an equitable adjustment of the number of Performance Shares covered
by this Agreement shall be made as provided in the Plan.

16.   Notwithstanding anything to the contrary above, any Performance Shares
earned or paid and any related Dividend Equivalents paid to you may be rescinded
within three years of their payment in the event: the earning of such
Performance Shares is predicated upon the achievement of financial results that
are subsequently the subject of a restatement; the Committee determines in its
sole discretion that you engaged in misconduct that caused or partially caused
the need for the restatement; and the Performance Shares would not have been
earned or a lesser amount of Performance Shares would have been earned based
upon the restated financial results. In the event of any such rescission, you
shall pay to the Company the amount of any gain realized or payment received as
a result of any rescinded payment, in such manner and on such terms as may be
required, and the Company shall be entitled to set off against the amount of any
such gain or payment any amount owed to you by the Company or any Subsidiary.

17.   In the event the Company determines, in its sole discretion, that you have
engaged in a “Prohibited Activity” (as defined below), at any time during your
employment, or within one year after termination of your employment from the
Company or any Subsidiary, the Company may forfeit, cancel, modify, rescind,
suspend, withhold, or otherwise limit or restrict any unexpired, unpaid,
unexercised, or deferred Awards outstanding under this Agreement, and any
exercise, payment, or delivery of an Award or Shares pursuant to an Award may be
rescinded within six months after such exercise, payment, or delivery. In the
event of any such rescission, you shall pay to the Company the amount of any
gain realized or payment received as a result of the rescinded exercise,
payment, or delivery, in such manner and on such terms as may be required, and
the Company shall be entitled to set off against the amount of any such gain or
payment any amount owed to you by the Company or any Subsidiary.

 



--------------------------------------------------------------------------------



 



The Prohibited Activities are:

  (a)   Nondisparagement — making any statement, written or verbal, in any forum
or media, or taking any action in disparagement of the Company or any Subsidiary
or affiliate thereof (hereinafter, the “Company”), including but not limited to
negative references to the Company or its products, services, corporate
policies, current or former officers or employees, customers, suppliers, or
business partners or associates;

  (b)   No Publicity — publishing any opinion, fact, or material, delivering any
lecture or address, participating in the making of any film, radio broadcast, or
television transmission;, or communicating with any representative of the media
relating to confidential matters regarding the business or affairs of the
Company which you were involved with during your employment;

  (c)   Nondisclosure of Trade Secrets — failure to hold in confidence all Trade
Secrets of the Company that came into your knowledge during your employment by
the Company, or disclosing, publishing, or making use of at any time such Trade
Secrets, where the term “Trade Secret” means any technical or nontechnical data,
formula, pattern, compilation, program, device, method, technique, drawing,
process, financial data, financial plan, product plan, list of actual or
potential customers or suppliers, or other information similar to any of the
foregoing, which (i) derives economic value, actual or potential, from not being
generally known to and not being readily ascertainable by proper means by, other
persons who can derive economic value from its disclosure or use, and (ii) is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy;

  (d)   Nondisclosure of Confidential Information — failure to hold in
confidence all Confidential Information of the Company that came into your
knowledge during your employment by the Company, or disclosing, publishing, or
making use of such Confidential Information, where the term “Confidential
Information” means any data or information, other than Trade Secrets, that is
valuable to the Company and not generally known to the public or to competitors
of the Company;

  (e)   Return of Materials — your failure, in the event of your termination of
employment for any reason, promptly to deliver to the Company all memoranda,
notes, records, manuals, or other documents, including all electronic or other
copies of such materials and all documentation prepared or produced in
connection therewith, containing Trade Secrets or Confidential Information
regarding the Company’s business, whether made or compiled by you or furnished
to you by virtue of your employment with the Company; or your failure promptly
to deliver to the Company all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment, and other property furnished to
you by virtue of your employment with the Company;

 



--------------------------------------------------------------------------------



 



  (f)   Noncompete and Nonsolicitation — rendering services for any organization
as an employee, officer, director, consultant, advisor, agent, broker,
independent contractor, principal, or partner, or engaging directly or
indirectly in any business which, in the sole judgment of the Company, is or
becomes competitive with the Company during the one (1) year period following
the termination of your employment; or directly or indirectly soliciting any
customer, supplier, contractor, employee, agent, or consultant of the Company
with whom you had contact during the last two years of your employment with the
Company or became aware of through your employment with the Company, to cease
doing business with, or to terminate their employment or business relationship
with, the Company; or

  (g)   Violation of Company Policies — violating any written policies of the
Company applicable to you, including, without limitation, the Company’s insider
trading policy.

The provisions of this Section 17 are in addition to, and shall not supersede,
the terms of your Employee Patent and Confidential Information Agreement entered
at the time you were employed by the Company.
You expressly acknowledge and affirm that the foregoing provisions of this
Section 17 are material and important terms of this Agreement and that your
agreement to be bound by the terms of this Section 17 is a condition precedent
to your FY2008 Awards.

18.   All determinations regarding the interpretation, construction,
enforcement, waiver, or modification of this Agreement and/or the Plan shall be
made in the Company’s sole discretion or, in the case of Executive Officer
Awards, by the Committee in its sole discretion and shall be final and binding
on you and the Company. Determinations made under this Agreement and the Plan
need not be uniform and may be made selectively among individuals, whether or
not such individuals are similarly situated.

19.   If any of the terms of this Agreement in the opinion of the Company
conflict or are inconsistent with any applicable law or regulation of any
governmental agency having jurisdiction, the Company reserves the right to
modify this Agreement to be consistent with applicable laws or regulations.

20.   You understand and acknowledge that the Company holds certain personal
information about you, including but not limited to your name, home address,
telephone number, date of birth, social security number, salary, nationality,
job title, and details of all Shares awarded, cancelled, vested, unvested, or
outstanding (the “personal data”). Certain personal data may also constitute
“sensitive personal data” within the meaning of applicable local law. Such data
include but are not limited to the information provided above and any changes
thereto and other appropriate personal and financial data about you. You hereby
provide explicit consent to the Company and any Subsidiary to process any such
personal data and sensitive personal data. You also hereby provide explicit
consent to the Company

 



--------------------------------------------------------------------------------



 



    and any Subsidiary to transfer any such personal data and sensitive personal
data outside the country in which you are employed, and to the United States.
The legal persons for whom such personal data are intended are the Company and
any third party providing services to the Company in connection with the
administration of the Plan.   21.   By accepting this award, you acknowledge
having received and read the Plan Prospectus, and you consent to receiving
information and materials in connection with this Award or any subsequent awards
under the Company’s long-term performance plans, including without limitation
any prospectuses and plan documents, by any means of electronic delivery
available now and/or in the future (including without limitation by e-mail, by
Website access, and/or by facsimile), such consent to remain in effect unless
and until revoked in writing by you. This Agreement and the Plan, which is
incorporated herein by reference, constitute the entire agreement between you
and the Company regarding the terms and conditions of this Award.

22.   You submit to the exclusive jurisdiction and venue of the federal or state
courts of the Commonwealth of Pennsylvania to resolve all issues that may arise
out of or relate to and all determinations made under this Agreement. This
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania,
without regard to conflicts or choice of law rules or principles.

23.   If any court of competent jurisdiction finds any provision of this
Agreement, or portion thereof, to be unenforceable, that provision shall be
enforced to the maximum extent permissible so as to effect the intent of the
parties, and the remainder of this Agreement shall continue in full force and
effect.

24.   Neither your FY2008 Awards, this Award Agreement, nor the Plan constitute
a contract of employment; nor do they guarantee your continued employment for
any period required for all or any of your Options to vest or become
exercisable.

 